Exhibit 10.2

EXECUTION COPY

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (the “Agreement”) is entered into by and
among Michael Walsh (“Mr. Walsh”), Paramount Group, Inc. (the “Company”), and
Paramount Operating Partnership L.P. (the “Employer” and, together with the
Company, “Paramount”).

WHEREAS, Mr. Walsh and Paramount (the “Parties”) entered into an Employment
Agreement dated as of March 26, 2015 (the “Employment Agreement”);

WHEREAS, Paramount and Mr. Walsh have mutually determined that it is in the best
respective interests of Paramount and Mr. Walsh for Mr. Walsh’s employment with
Paramount to terminate effective as of the close of business on March 2, 2016
(the “Date of Termination”) and for such termination to be treated as a
termination of employment without Cause, as defined in Section 3(d) of the
Employment Agreement;

WHEREAS, Section 4(b) of the Employment Agreement specified certain compensation
and benefits to be paid or provided to Mr. Walsh in the event that his
employment with Paramount was terminated without Cause, as defined in the
Employment Agreement;

WHEREAS, this Agreement is the Separation Agreement and Release referenced in
Section 4(b) of the Employment Agreement, the execution, return, and
non-revocation of which is a condition precedent to Paramount paying or
otherwise providing the compensation specified in Section 4(b) of the Employment
Agreement;

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration as hereinafter recited, the receipt and
adequacy of which is hereby acknowledged, it is accordingly agreed as follows:

1. Mr. Walsh’s employment with Paramount shall end on the Date of Termination.
During the period to and including the Date of Termination, Mr. Walsh shall use
his best efforts to perform his employment responsibilities. Mr. Walsh agrees to
resign from any and all other positions that he holds with Paramount or any
affiliated entity on the Date of Termination and to sign any documentation that
Paramount may reasonably request to confirm such resignations. Regardless of
whether Mr. Walsh executes this Agreement, Paramount shall pay or provide
Mr. Walsh with the Accrued Benefit described in Section 4(a) of the Employment
Agreement at the time(s) set forth in Section 4(a). Additionally, regardless of
whether Mr. Walsh executes this Agreement, Mr. Walsh will remain subject to his
continuing obligations under Section 7 of the Employment Agreement, which
include, without limitation, the obligation to not use or disclose Paramount’s
Confidential Information (as defined in the Employment Agreement), to return to
Paramount no later than the Date of Termination all documents, records and other
property of Paramount, to refrain from certain competition and solicitation
activities for twelve (12) months immediately following the Date of Termination,
and to provide certain cooperation services that may be requested by Paramount,
except as amended under Section 2 below. Mr. Walsh shall continue to be covered
under Paramount’s applicable indemnification agreements and policies and under
applicable directors and officers liability insurance for acts or omissions
while serving as an executive or officer of Paramount and any of its affiliates,
including any applicable “tail” coverage. Mr. Walsh shall receive his payments
under all benefit plans, including The Paramount



--------------------------------------------------------------------------------

Group 2005 Nonqualified Deferred Compensation Plan (the “DC Plan”) and related
trust, pursuant to the terms of such plans (and, if applicable, trust
arrangements) and any applicable elections made by Mr. Walsh. The Company’s
contribution to your DC Plan for the 2015 calendar year is $248,276 and will be
deposited into your account on or before March 8, 2016. Mr. Walsh shall incur a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, on the Date of Termination.

2. Within thirty (30) days after the Date of Termination and subject to this
Agreement becoming effective before the end of that period, Paramount will make
a single lump sum payment to Mr. Walsh in the amount of One Million Nineteen
Thousand Two Hundred and Sixty–Five Dollars ($1,019,265.00), less applicable
tax-related deductions and withholdings. For the avoidance of doubt, no payment
under this Paragraph 2 will be made until after the seven day Revocation Period,
as defined in Paragraph 19 of this Agreement has expired without Mr. Walsh
revoking his acceptance of this Agreement. No payment will be made if Mr. Walsh
revokes his acceptance of this Agreement during the Revocation Period. Sections
5(b) and 6 of the Employment Agreement shall continue to apply to any payments
made pursuant to this Agreement. As additional consideration for Mr. Walsh’s
execution of this Agreement, the Company agrees to terminate his noncompetition
obligations under Section 7(d)(i) of the Employment Agreement effective as of
the end of the Consulting Period (as specified below).

3. Effective thirty (30) days after the Date of Termination (such date being the
“Accelerated Vesting Date”) and subject to this Agreement becoming effective
prior to the Accelerated Vesting Date, all options and time-based LTIP units
(“Equity Awards”) that Mr. Walsh holds that are unvested as of the Date of
Termination shall immediately vest. In accordance with Section 4(b)(iii) of the
Employment Agreement, no termination, forfeiture or additional vesting of rights
with respect to the Equity Awards shall occur between the Date of Termination
and the Accelerated Vesting Date. The exercise of any option to purchase shares
of common stock of the Company shall be subject to the terms of applicable
equity award agreements and related plans (the “Equity Documents”), including
without limitation, the time limits on exercise; provided, however, that the
Company hereby agrees to extend the period in which Mr. Walsh may exercise his
vested option shares to the second anniversary of the Date of Termination.
Mr. Walsh shall retain his performance LTIP Unit award granted on April 1, 2015,
and shall remain eligible to earn a pro-rata portion of such award, subject to
attainment of performance vesting conditions at the end of the three-year
performance period. Attached hereto as Exhibit A is an accounting of Mr. Walsh’s
outstanding Equity Awards as of the Accelerated Vesting Date. The Company shall
inform Mr. Walsh at such time when Mr. Walsh’s LTIP Units are fully booked up.

4. Effective for the three-month period from the later of the Date of
Termination or the Effective Date (as defined below) (the “Consulting Period”),
Mr. Walsh shall provide transition consulting services (“Consulting Services”)
to Paramount. Mr. Walsh shall provide Consulting Services at reasonable times as
requested by the Chairman, President and Chief Executive Officer of the Company;
provided that he shall not be required (a) to perform Consulting Services at any
times that unreasonably interfere with employment responsibilities for any
employer; or (b) to perform more than twenty (20) hours of Consulting Services
in any calendar month. Subject to Mr. Walsh’s continued availability to perform
Consulting Services and his use of commercially reasonable efforts to perform
requested Consulting Services, the

 

2



--------------------------------------------------------------------------------

Company shall pay Mr. Walsh $$33,333.00 for each month during the Consulting
Period (the “Consulting Fees”), with such Consulting Fee payment due no later
than thirty (30) days after the end of each month. Mr. Walsh acknowledges that
he shall be an independent contractor for all purposes at all times during the
Consulting Period. Paramount acknowledges that it shall not retain a right to
control the manner in which Mr. Walsh shall perform Consulting Services. The
Parties therefore agree that the Consulting Fees shall be treated for tax
purposes as form 1099 income and shall not be reduced by tax-related deductions
and withholdings. Unless otherwise mutually agreed, Mr. Walsh may perform such
Consulting Services at a location or locations of his choosing outside of the
Company’s offices. Mr. Walsh shall continue to be covered by Paramount’s
indemnification agreement as if he remained employed by the Company during the
Consulting Period. Mr. Walsh shall not be prohibited from seeking or obtaining
other employment during the Consulting Period. Mr. Walsh may terminate the
Consulting Period at any time upon seven (7) days’ written notice to the
Company.

5. In exchange for the consideration stated in Paragraphs 2, 3 and 4 of this
Agreement, to which Mr. Walsh acknowledges that he is otherwise not entitled in
the absence of providing a release of claims, Mr. Walsh, for himself, his heirs,
his estate, executors, administrators, legal representatives, successors and
assigns, releases and forever discharges the Company and the Employer, their
respective subsidiaries and affiliated companies and entities, predecessors,
successors, and assigns, and, in their respective capacities as such, their
respective shareholders, members, officers, directors, employees and agents
(hereinafter collectively referred to as the “Released Parties”), of and from
any and all manner of actions, causes of actions, claims, debts, dues,
distributions, accounts, bonds, covenants, contracts, agreements and
compensation, and demands of every name and nature, whether at law, in equity,
in contract or in tort, based upon public policy, under statute or at common
law, whether now known or unknown, which Mr. Walsh ever had, now has or
hereafter may have, or which Mr. Walsh’s heirs, executors or administrators
hereafter may have, by reason of any matter, cause or thing whatsoever from the
beginning of their relationship to the date of this Agreement (the “Claims”),
including without limitation any Claims arising from, or in any way relating to,
Mr. Walsh’s employment relationship with Paramount and/or the termination of
Mr. Walsh’s employment with Paramount. The Claims subject to this release
include, but are not limited to, any and all actions in tort, contract and
alleged discrimination of any kind and/or causes of action arising under any
federal, state or local law, statute, regulation, or ordinance, including but
not limited to all rights and claims under Title VII of the Civil Rights Act, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
(“ADEA”), as amended, the Older Workers Benefit Protection Act, the Americans
with Disabilities Act, the Equal Pay Act, the Employment and Retirement Income
Security Act of 1974, the New York Executive Law, the New York City Human Rights
Law, the New York State Human Rights Law, the Administrative Code of the City of
New York, New York Labor Law, and any rights or claims for attorneys’ fees or
costs under these acts or any other federal, state or local law. This Paragraph
5 shall not release any claims related to or affect Mr. Walsh’s (i) vested
rights under Paramount’s Section 401(k) plan, the DC Plan, the Equity Documents,
or any other applicable plan or program in which Mr. Walsh has accrued vested
benefits or entitlements, or Mr. Walsh’s rights under this Agreement,
(ii) rights as a stockholder of the Company, (iii) rights to be covered under
applicable indemnification agreements and policies and under applicable
directors and officers liability insurance for acts or omissions while serving
as an executive or officer of Paramount and any of its affiliates and
(iv) rights with respect to any claims that may not be released under applicable
law.

 

3



--------------------------------------------------------------------------------

6. Mr. Walsh acknowledges that he understands that by signing this Agreement, he
will have waived any right he may have to recover in a lawsuit against Paramount
based on any actions or omissions made by Paramount, including, but not limited
to, claims which in any way arise from or relate to Mr. Walsh’s employment
relationship with Paramount up to the date of the signing of this Agreement and
the termination of his employment with Paramount. Mr. Walsh further acknowledges
that he understands that by signing this Agreement, he is waiving not only the
right to recover money or other relief in any action he might institute, but
also that he is waiving any right to recover money or any other relief
whatsoever in any action that might be brought on his behalf by any other person
or entity, including but not limited to, the United States Equal Employment
Opportunity Commission or any other federal, state or local government agency or
department.

7. In consideration for, among other terms, Mr. Walsh’s release of Claims
pursuant to Paragraph 5, Paramount voluntarily releases and forever discharges
Mr. Walsh generally from all Claims that, as of the date when Paramount signs
this Agreement, Paramount has, ever had, now claims to have or ever claimed to
have had against Mr. Walsh, including, without limitation, all Claims relating
to Mr. Walsh’s employment by and termination of employment with Paramount;
provided that Paramount does not release Mr. Walsh from (a) his continuing
obligations under Section 7 of the Employment Agreement; or (b) any civil Claim
that is based on conduct that also satisfies the elements of a criminal offense
(“Excepted Claim”). The undersigned has no knowledge or reason to believe that
Paramount has any Excepted Claim against Mr. Walsh.

8. Each of the Parties hereto warrants, represents and agrees that he or it has
not assigned or transferred, or purported to assign or transfer, to any person
or entity, any Claims.

9. The Parties agree that the consideration exchanged herein, as well as the
negotiation and execution of this Agreement, do not constitute and shall not be
deemed an admission of liability, wrongdoing or inappropriate or unlawful
conduct by Paramount or by Mr. Walsh. Mr. Walsh understands that nothing in this
Agreement shall constitute or be construed as an admission of any liability by
Paramount. Mr. Walsh agrees to keep the events and circumstances relating to the
termination of his employment with Paramount confidential and not to discuss or
reveal this information to any person or entity, except: (a) as necessary to
enforce the terms of this Agreement; (b) as required or permitted by law or
regulation or in response to a request from a governmental agency; or (c) to
Mr. Walsh’s spouse, accountant, and attorneys, and to them only provided that
they first agree for the benefit of Paramount to keep such information
confidential. Mr. Walsh agrees that breach of this Paragraph 9 by him will
constitute a material breach of this Agreement. Paramount also agrees to direct
its executive officers to keep the events and circumstances relating to the
termination of Mr. Walsh’s employment with Paramount confidential and not to
discuss or reveal this information to any person or entity, except: (a) as
necessary to enforce the terms of this Agreement; (b) as required or permitted
by law or regulation or in response to a request from a governmental agency; or
(c) or to Paramount’s accountants and attorneys, and to them only provided that
they first agree for the benefit of Mr. Walsh to keep such information
confidential.

 

4



--------------------------------------------------------------------------------

10. Nothing in this Agreement shall prevent Mr. Walsh from making statements
about his employment at Paramount and the termination of his employment at
Paramount to prospective employers or business partners; provided, however, that
those statements do not (a) disparage or discredit Paramount; (b) reveal
confidential or proprietary information relating to Paramount; or (c) disclose
any information relating to Paramount’s business strategy or plans or any
information that Paramount is prohibited from disclosing or required to keep
confidential, pursuant to federal, state or local law or regulation. Mr. Walsh
acknowledges and agrees that he understands the obligations imposed upon him
under the terms of this provision and will comply with these obligations.

11. Mr. Walsh agrees that he will not say or do anything to disparage or
discredit Paramount or to cause any disruption of business for Paramount.
Paramount agrees that it shall direct its executive officers not to say or do
anything to disparage or discredit Mr. Walsh. “Disparaging” remarks, comments or
statements (whether written or oral) are those that impugn the character,
honesty, integrity, morality or business acumen or abilities of Paramount in
connection with any aspect of Paramount’s operation of its business or that
reflect badly on Paramount or cast it in a negative light. This nondisparagement
obligation shall not in any way affect Mr. Walsh’s obligation to testify
truthfully in any legal proceeding or to provide information in response to a
request from a governmental agency or to lawfully compete with Paramount in a
manner not in violation of Section 7 of the Employment Agreement.

12. Mr. Walsh shall direct all inquiries regarding his employment at Paramount
to Jolanta Bott, Executive Vice President of Operations and Human Resources, at
(212) 237-3124, during her employment with Paramount. In response to any such
inquiries, Ms. Bott will confirm the positions held by Mr. Walsh while at
Paramount and the dates of his employment at Paramount.

13. Mr. Walsh agrees that he will not apply for or seek employment with
Paramount or any of its subsidiaries. Mr. Walsh agrees that Paramount has no
obligation, contractual or otherwise, to reemploy or rehire Mr. Walsh now or in
the future. Mr. Walsh confirms that the terms stated in this Agreement are the
only consideration for signing this Agreement, and no other promises or
agreement of any kind have been made by any person or entity whatsoever to or
with Mr. Walsh.

14. If Mr. Walsh materially breaches any of his obligations under Paragraphs 5,
6, 8, 9, 10 or 11 of this Agreement, in addition to any other legal or equitable
remedies it may have for such breach, Paramount shall have the right not to pay
to him any unpaid amounts otherwise due to him under Paragraph 2 of this
Agreement or to provide accelerated vesting pursuant to Paragraph 3 of this
Agreement. Paramount’s election to exercise its rights under this Paragraph 13
shall not affect Mr. Walsh’s continuing obligations under this Agreement. If
Paramount believes that Mr. Walsh has materially breached any of his obligations
set forth in this Paragraph 13, Paramount shall provide Mr. Walsh with written
notice of such material breach and provide Mr. Walsh a period of ten (10) days
to cure his breach (to the extent curable) prior to exercising its rights under
this Paragraph 14, provided that Paramount shall have no payment obligation
during the cure period.

 

5



--------------------------------------------------------------------------------

15. Paramount has advised Mr. Walsh, in writing, to consult with an attorney
prior to executing this Agreement and hereby reiterates that Mr. Walsh is
advised to consult with an attorney prior to executing this Agreement.

16. Mr. Walsh acknowledges that he has carefully read and fully understands all
the provisions of this Agreement. Mr. Walsh further acknowledges that Paramount
has urged him to seek legal counsel in regard to the terms and conditions of
this Agreement. Mr. Walsh acknowledges and warrants that he has reviewed this
Agreement and has had the opportunity to consult with an attorney, and fully and
completely understands and accepts the terms, conditions, nature and legal
effect of this Agreement. Mr. Walsh warrants that he enters into this Agreement
knowingly, freely and voluntarily and that his agreement hereto has not been the
result of coercion or duress.

17. Each party hereto warrants, represents and agrees that it has not assigned
or transferred, or purported to assign or transfer, to any person or entity, any
action or actions, cause or causes of action, at law or in equity, released
herein.

18. This Agreement is made and entered into in the State of New York and shall
in all respects be interpreted, enforced and governed under the laws of the
State of New York, without regard to conflicts of laws principles or choice of
law provisions that would cause the application of the law of any other
jurisdiction. It is the intention of the parties to this Agreement that the laws
of the State of New York shall govern the validity of this Agreement, the
construction of its terms, the interpretation of the rights and duties of the
parties, and its enforcement. Mr. Walsh agrees that any and all disputes arising
out of the terms of this Agreement, its interpretation, and any of the matters
released herein, shall be subject to resolution in accordance with the terms of
the Employment Agreement, including without limitation Section 8 of the
Employment Agreement, entitled “Arbitration of Disputes.”

19. Mr. Walsh understands and acknowledges that he has been given the
opportunity to consider this Agreement for twenty-one (21) days from his receipt
of this Agreement before signing it (the “Consideration Period”). To accept this
Agreement, Mr. Walsh must return a signed original or a signed PDF copy of this
Agreement so that it is received by the undersigned at or before the expiration
of the Consideration Period. If Mr. Walsh signs this Agreement before the end of
the Consideration Period, Mr. Walsh acknowledges by signing this Agreement that
such decision was entirely voluntary and that he had the opportunity to consider
this Agreement for the entire Consideration Period. For the period of seven
(7) days from the date when Mr. Walsh signs this Agreement (the “Revocation
Period”), Mr. Walsh has the right to revoke this Agreement by written notice to
the undersigned. For such a revocation to be effective, it must be delivered so
that it is received by the undersigned at or before the expiration of the
Revocation Period. This Agreement shall not become effective or enforceable
during the Revocation Period. This Agreement shall become effective on the first
business day following the expiration of the Revocation Period (the “Effective
Date”).

20. This Agreement constitutes a single, integrated written contract expressing
the entire agreement between the Parties and cannot be modified in any way
except by written modification executed by both Parties. This Agreement
supersedes any previous agreements or understandings between the Parties, except
for the Equity Documents and any other obligations

 

6



--------------------------------------------------------------------------------

specifically preserved in this Agreement, including without limitation Sections
5(b) and 6 of the Employment Agreement and Section 7 of the Employment Agreement
and related enforcement provisions with respect to such Section 7, consisting of
Sections 8 and 9 of the Employment Agreement.

21. If any provision of this Agreement is declared invalid or otherwise
unenforceable, the other provisions herein shall remain in full force and effect
and shall be construed in a fashion to effectuate the purpose and intent of this
Agreement.

22. The Parties agree that this Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and their respective successors, heirs, personal
representatives and assigns.

23. Each individual signing this Agreement, whether signing individually or on
behalf of any person or entity, represents and warrants that he or she has full
authority to so execute the Agreement on behalf of the party on whose behalf he
or she so signs. Each Party separately acknowledges and represents that this
representation and warranty is an essential and material provision of this
Agreement and shall survive execution of this Agreement.

24. The Parties agree that this Agreement shall not be filed in any court or
other adjudicative body, except as may be required to enforce the provisions of
this Agreement.

25. Notwithstanding anything in this Agreement or in the Employment Agreement to
the contrary, Mr. Walsh shall be permitted to (x) retain any documents related
to his compensation or reasonably necessary for tax preparation purposes and
(y) reveal Confidential Information (as defined in the Employment Agreement)
(i) as necessary to enforce the terms of this Agreement or (ii) as required by
law or regulation or in response to a request from a governmental agency.

26. The Parties agree that this Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

27. The Parties agree that for the purposes of construing or interpreting this
Agreement, this Agreement shall be deemed to have been drafted equally by both
Parties hereto.

28. The Company agrees to reimburse Executive for the legal fees incurred by him
in the review and negotiation of this Agreement up to a maximum payment of
$5,000. Such payment shall be made directly to the law firm engaged by the
Executive.

IN WITNESS WHEREOF, the Parties hereunto execute this Agreement.

 

MICHAEL WALSH     PARAMOUNT GROUP, INC.

/s/ Michael Walsh

   

/s/ Jolanta K. Bott

Michael Walsh     Jolanta K. Bott     Executive Vice President of Operations and
Human Resources Dated: March 7, 2016     Dated: March 7, 2016

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Outstanding Equity Grants

 

1. Fully vested option to acquire 100,000 shares at $19.08.

 

2. Fully vested 109,244 LTIP Units.

 

3. 55,980 LTIP Units still subject to performance vesting for performance period
ending March 31, 2018.

 

8